Citation Nr: 9911985	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-270 14A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
shoulders.

2.  Entitlement to an evaluation greater than 40 percent for 
a cervical spine condition characterized as "cervical disc 
disease."

3.  Entitlement to an evaluation greater than 20 percent for 
a left foot condition.

4.  Entitlement to an evaluation greater than 10 percent for 
bronchitis.

5.  Entitlement to an evaluation greater than 10 percent for 
a hiatal hernia.

6.  Entitlement to a compensable evaluation for left elbow 
bursitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 until 
November 1979, from April 1981 until September 1981, from May 
1982 until August 1982, from April 1983 until November 1983, 
from March 1984 until May 1985, and from May 1985 until 
August 1995.

This appeal arises from a rating decision rendered by the 
Atlanta, Georgia Regional Office (RO) in March 1996.  By this 
decision, the RO awarded service connection for the residuals 
of a hiatal hernia and for a bilateral foot condition, 
assigning a noncompensable evaluation for the hernia 
residuals and a 10 percent evaluation for the bilateral foot 
condition.  Also by this decision, the RO awarded the veteran 
an increased evaluation (of 10 percent) for a service-
connected cervical spine condition comprising degenerative 
joint and degenerative disc disease, while declining to award 
an evaluation greater than 10 percent for service-connected 
bronchitis and declining to award a compensable evaluation 
for a service-connected left elbow condition.  The RO also 
declined to award service connection for bursitis of the 
shoulders, noting that the veteran's claim in this regard was 
not well grounded.

By decisions issued in October 1997, an RO hearing officer 
awarded the veteran an increased evaluation of 40 percent for 
his cervical spine condition and separate 20 percent 
evaluations for each of the veteran's two feet .  Also by 
these decisions, the RO hearing officer awarded the veteran 
an increased evaluation of 10 percent for his hiatal hernia 
residuals.  In view of the hearing officer's decisions and in 
view of the veteran's having disclaimed (along with other 
issues that could be deemed to have been perfected for 
appeal) the right foot issue, the issues on appeal are 
properly framed as follows:  entitlement to an evaluation 
greater than 40 percent for a cervical spine condition; 
entitlement to an evaluation greater than 20 percent for a 
left foot condition; entitlement to an evaluation greater 
than 10 percent for bronchitis; entitlement to an evaluation 
greater than 10 percent for residuals of a hiatal hernia; 
entitlement to a compensable evaluation for bursitis of the 
left elbow; and entitlement to service connection for 
bursitis of the shoulders.  Each of these issues may be 
deemed to have been perfected for appeal by virtue of the 
notices of disagreement the veteran submitted in July 1996 
and by virtue of the May 1997 statement by which the veteran 
noted his "disagree[ment] with the [RO's]...April 23, 1997... 
statement of the case."

The issue of entitlement to service connection for bursitis 
of the shoulders and the issue of entitlement to an 
evaluation greater than 10 percent for bronchitis will be 
addressed in the main portion of this decision.  All other 
issues on appeal will be addressed solely in the "remand" 
portion of the decision.

The Board observes that, by the VA Form 9 he submitted in 
September 1997, the veteran may be deemed to have raised 
questions concerning the assignment of effective dates for 
several of his service-connected disabilities.  These issues 
are, therefore, referred to the RO for all appropriate 
action.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim (on the issue of entitlement to service 
connection for bursitis of the shoulders and on the issue of 
entitlement to an increased evaluation for chronic 
bronchitis) has been developed.

2.  The veteran developed bursitis of the shoulders during 
his period(s) of active service.

3.  The veteran's chronic bronchitis causes him to have a 
post bronchodilator "forced expiratory volume in one 
second" of 75 percent of the predicted value and a post 
bronchodilator FEV-1/FVC score of 93 percent.

4.  The veteran's circumstances as they pertain to his 
chronic bronchitis do not present an exceptional or an 
unusual disability picture.


CONCLUSIONS OF LAW

1.  Bursitis of the shoulders was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 1991 
and Supp. 1998);  38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for chronic bronchitis are not satisfied.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321; 38 C.F.R. 
Part 4, §§ 4.40, 4.45, Diagnostic Code 6600 (1996-1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Entitlement to service connection for bursitis of the 
shoulders

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been requested in this case.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.

The veteran has alleged that he suffers from bursitis of the 
shoulders that was incurred during his first period of active 
service.  In support of his allegation in this regard, the 
veteran has pointed to service medical records from his first 
period of service and to the report of a Department of 
Veterans Affairs (VA) examination from less than six months 
after such period of service, each of which, the veteran 
asserts, reflects treatment for or findings of shoulder 
problems related to his currently manifested bursitis.  In 
this regard also, the veteran has indicated that, prior to 
his military service, he had never experienced shoulder 
problems of any sort.

The record of the veteran's October 1971 pre-induction 
examination reflects that, prior to his entrance onto active 
duty, the veteran's upper extremities and his musculoskeletal 
system in general were found to have been "normal."  No 
defects of the shoulders were noted.  Further, on his October 
1971 "report of medical history," the veteran indicated not 
having and never having had "painful" or "trick" 
shoulders.  The service medical records reflect further that, 
in February 1974, the veteran was seen for complaints of pain 
in the right shoulder, particularly in the subdeltoid area.  
In August 1977, the veteran appears to have sought treatment 
for a problem associated with his left shoulder.  An 
impression of bursitis was rendered at such time.  In 
September 1977, the veteran was noted to have been 
complaining of "real bad" left shoulder pain.  Upon 
examination, the veteran's pain, though noted to have been of 
unknown etiology, was found to have been accompanied by 
decreased range of motion of the left shoulder.  Upon 
orthopedic evaluation in September 1977, the veteran was 
noted to have reported having experienced increased left 
shoulder pain (and occasionally right shoulder pain as well) 
for the previous month and a half.  The veteran's pain was 
found to have been manifest upon abduction and sudden 
movement.  In October 1977, the veteran was again treated for 
complaints of left shoulder pain.  Although the shoulder 
appears to have been found to have been within normal limits, 
a diagnosis of "? Bursitis, left shoulder" was rendered.  

In January 1978, the veteran was noted to have had a six-
month history of pain in both shoulders, pain the veteran 
reportedly felt to have been precipitated by excessive water 
skiing the previous summer.  Upon examination, the veteran 
was noted to have had "pain over [the] anterior/superior 
aspect of both shoulders," and a diagnosis of "chronic 
bursitis/tendinitis, both shoulders" was rendered.  Upon 
evaluation in March 1978, the veteran was noted to have had a 
history of "bilateral shoulder pain-chronic bursitis type 
symptoms, left greater than right."  Though the veteran was 
noted to have had subdeltoid-type pain in the shoulders, no 
acute soreness was found at the time of this evaluation, and 
the veteran was noted to have had full range of motion of the 
shoulders.  Also in March 1978, the veteran was noted to have 
earlier undergone "10 days of ultrasound [therapy] to both 
shoulders" which had been followed by six weeks of 
strengthening exercises.  The veteran was noted to have 
stated that his shoulders were feeling stronger, but that he 
was still experiencing pain.  On the report of his August 
1979 separation examination, there is no mention of shoulder 
problems, though the Board does note that, on the report of 
medical history the veteran completed at the time of his 
August 1979 separation, he indicated having or having had 
"bursitis" and a painful shoulder or shoulders.  In the 
"physician's summary" portion of the veteran's August 1979 
report of medical history, the physician notes that there had 
been a "[question] of bursitis [of the] left shoulder [in] 
1978...[, but that such condition had] healed."

Upon VA examination in April 1980, the veteran's right and 
left shoulders were found to have had full range of motion, 
though it was noted that there was pain on abduction of the 
left shoulder.  The VA examiner recommended an orthopedic 
evaluation which, when conducted, yielded a finding of "left 
shoulder-range of motion full, painful arc 90 degrees to 120 
degrees."  The impression upon this orthopedic evaluation 
was "chronic shoulder impingement syndrome, left and 
right."  At the time of his October/November 1981 VA 
examination, it was noted, by way of "medical history since 
latest VA examination...," that the veteran had been 
experiencing "occasional bursitis discomfort in both [the] 
left and right shoulders." When the veteran again underwent 
VA examination in March/April 1982, he was noted to have had 
complaints of shoulder pain upon exertion, though his right 
shoulder was found to have exhibited full range of motion.


The service medical records from the veteran's periods of 
service during the 1980s and 1990s (until 1995) reveal that 
the veteran continued to receive occasional treatment for 
shoulder problems.  Indeed, in November 1989, the veteran was 
referred for evaluation of left shoulder pain, and an 
assessment of "left shoulder pain" was rendered.  In 
January 1990, the veteran was noted to have had 
"resolving...left shoulder pain," and, in February 1990, the 
veteran was given a profile for a neck and left shoulder 
injury. 

Since retiring from active service in August 1995, the 
veteran has been treated for a variety of medical conditions, 
including shoulder pain.  In May 1996, for example, the 
veteran was seen with complaints of left neck and left 
shoulder pain, and he was given an assessment of "left 
trapezius myofascial pain."  The veteran was advised to 
continue his "left shoulder program," which apparently 
included the use of ice, massage, heat, and stretching.

It is apparent from the evidence set forth above that the 
veteran did, indeed, suffer from bursitis of the shoulders 
during his periods of active service, most notably during the 
first such period of service.  Because the veteran was not 
found to have had shoulder problems upon entering onto active 
duty in 1972, it may be assumed that the veteran incurred 
these problems during service.  The April 1980 VA examination 
report, prepared less than six months after the veteran's 
separation from his first period of service, reveals that the 
veteran's shoulder problems continued beyond such service 
period.  Service medical records from the veteran's later 
years of service, too, along with a post-retirement medical 
record from 1996, reflect the continued presence of shoulder 
problems, presumably bursitis.  Accordingly, the Board finds 
there to exist a nexus as between the veteran's period of 
active service and his bursitis of the shoulders.  See 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992) and 38 C.F.R. 
§ 3.303(b) (1998).  Such finding is, of course, informed by 
the statutory admonition to the effect that, where there 
exists an approximate balance of positive and negative 
evidence regarding the merits of an issue that is material to 
the determination of a matter, the benefit of the doubt is to 
be given to the claimant.  See 38 U.S.C.A. § 5107(b).  


	Entitlement to an evaluation greater than 10 percent for 
bronchitis

Initially, the Board finds the veteran's claim for an 
evaluation greater than 10 percent for chronic bronchitis to 
be well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1998); that is, the Board finds the 
veteran to have presented a claim that is plausible.  As to 
another preliminary matter, the veteran has not indicated 
that there exist any records of probative value that are 
available and that have not already been included in his 
claims folder.  Accordingly, the Board finds that all 
relevant evidence has been properly developed and that the 
duty to assist the veteran in developing pertinent facts, as 
set forth by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998), has been satisfied.

The veteran's bronchial condition has been rated by the RO on 
the basis of "chronic bronchitis", the severity of which is 
ascertained for VA rating purposes by application of the 
criteria set forth in Diagnostic Code 6600 of VA's Schedule 
for Rating Disabilities (Schedule).  A survey of these 
criteria, which went into effect on October 7, 1996,  reveals 
that a 10 percent evaluation (the evaluation currently in 
effect for the veteran's chronic bronchitis) contemplates a 
finding (presumably upon pulmonary function test) of "Forced 
Expiratory Volume in one second" (FEV-1) of 71 to 80 percent 
[of the] predicted value, a ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 
80 percent, or a "Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method" (DLCO(SB)) score of 66 
to 80 percent of the predicted value.  A 30 percent 
evaluation is applicable where there is an FEV-1 score of 56 
to 70 percent of the predicted value, an FEV-1/FVC score of 
56 to 70 percent, or a DLCO(SB) score of 56 to 65 percent of 
the predicted value.  A 60 percent evaluation may be assigned 
where there is an FEV-1 score of 40 to 55 percent of the 
predicted value, an FEV-1/FVC score of 40 to 55 percent, a 
DLCO(SB) score of 40 to 55 percent of the predicted value, or 
maximum exercise capacity of between 15 to 20 ml/kg/minute 
oxygen consumption (with cardiorespiratory limit).  Finally, 
a 100 percent evaluation may be assigned where there exists 
an FEV-1 score of less than 40 percent of the predicted 
value, an FEV-1/FVC score of less than 40 percent, a DLCO(SB) 
score of less than 40 percent of the predicted value, maximum 
oxygen consumption of less than 15 ml/kg/minute (with cardiac 
or respiratory limitation), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension shown by Echo or cardiac catheterization, 
episode(s) of acute respiratory failure, or a requirement of 
outpatient oxygen therapy.

In the instant matter, the service medical records reflect 
that the veteran developed chronic bronchitis while on active 
duty .  Indeed, these records reveal that the veteran was 
given a diagnosis of "mild to moderate, nonspecific chronic 
bronchitis" upon completion of a biopsy of the right 
bronchus in March 1977.  The service medical records reflect 
further that the veteran underwent treatment for bronchitis 
in May and July 1990 as well as in January and February 1995.

Upon VA examination in June 1997, it was noted that there 
existed a history of acute bronchitis and histoplasmosis.  
Interestingly, however, and somewhat confoundingly, the 
examiner noted that there existed no history of chronic 
bronchitis.  The pulmonary function test that was conducted 
in conjunction with the June 1997 VA examination yielded FEV-
1 and FEV-1/FVC scores that were obtained "PreMed", that 
is, pre-bronchodilator.  These scores are not adequate for 
rating purposes under the criteria revised in October 1996.  
In June 1998, the veteran submitted a private pulmonary 
function test, which, he asserts, was conducted by a 
pulmonary specialist.  This test yielded an FEV-1 score post 
bronchodilator of 75 percent of the predicted value, an FEV-
1/FVC score post bronchodilator of 93 percent, and, it 
appears, a diagnosis of "chronic bronchitis".

The veteran's most recent (June 1998) pulmonary function test 
results, which reveal an FEV-1 score of between 71 and 80 
percent of the predicted value as well as an FEV-1/FVC score 
of more than 90 percent, are not sufficient to warrant a 30 
percent disability rating under the criteria of Diagnostic 
Code 6600 in effect from October 7, 1996.  The Board has also 
considered the relevant evidence under the criteria in effect 
prior to October 7, 1996.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  Under these criteria, a 30 percent evaluation is 
warranted where there was moderately severe chronic 
bronchitis manifested by persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest and beginning 
chronic airway obstruction.  These criteria are not more 
nearly met in this case, and accordingly, a higher rating 
under the criteria previously in effect is also not 
warranted.

In view of the foregoing discussion, then, the schedular 
rating criteria provide for a 10 percent evaluation for the 
veteran's chronic bronchitis, but no higher.  The Board also 
finds that an increased rating on an extraschedular basis 
also cannot be justified.  The Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate,...an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities..." may be 
granted.  Generally speaking, for a specific case to be 
deemed "exceptional," it should present "...such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."

It is manifest that the veteran's chronic bronchitis does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veteran's bronchial disability 
subjects him to frequent periods of hospitalization or that 
it interferes with potential employment to an extent greater 
than that which is contemplated by the 10 percent rating the 
Board has deemed appropriate.  Further, and as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria, based upon which the veteran is 
rated 10 percent, are inadequate in this instance.


ORDER

Service connection for bursitis of the shoulders is granted.

An increased evaluation for chronic bronchitis is denied.


REMAND

As has previously been noted, the veteran is alleging that he 
is entitled to an evaluation greater than 40 percent for a 
cervical spine condition characterized as "cervical disc 
disease," to an evaluation greater than 20 percent for a 
left foot condition, to an evaluation greater than 10 percent 
for a hiatal hernia, and to a compensable evaluation for 
bursitis of the left elbow.  Having reviewed the evidentiary 
record, the Board observes that further development will be 
required in order to fairly adjudicate each of these 
remaining appellate claims.

With regard to the veteran's claim for an increased 
evaluation for his cervical spine disc disease, the Board 
observes that while certain X-ray examination reports and 
other medical records reveal possible nerve involvement of 
the sort that might qualify the veteran for a 60 percent 
evaluation by analogy to Diagnostic Code 5293, the report of 
the veteran's November 1995 VA examination revealed only 
minimal restriction due to cervical disc disease.  An 
additional examination will, therefore, be required for the 
purpose of ascertaining the current severity of the veteran's 
cervical spine condition.

As to the veteran's claim for an increased evaluation for his 
service-connected left foot condition, the Board observes 
that such condition is apparently inclusive of some form of 
arthritis and may also be inclusive of limitation of (and 
pain upon) motion of the left ankle.  Accordingly, it will be 
necessary to obtain a VA examination for the purpose of 
clarifying the specific nature of the veteran's left foot 
disability.  Because the veteran's foot condition appears to 
involve pain, including pain upon motion, it will be 
necessary for the examiner to specifically address all 
functional loss that is due to pain as well as any other 
relevant factors listed in the regulations governing the 
evaluation of musculoskeletal disabilities, to include 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1997).  See DeLuca v. 
Brown, 8 Vet.App. 202 (1996).

The veteran's left elbow bursitis, in that it is to be rated 
on the basis of limitation of motion of the elbow under the 
diagnostic code for degenerative arthritis and in that it 
might be found to involve pain (or, perhaps, numbness) upon 
motion, should also be examined in accordance with the DeLuca 
standards discussed immediately above.  Finally, the 
veteran's service-connected hiatal hernia condition should be 
examined for the purpose of ascertaining the symptomatology 
that is associated with such condition.

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should ask the veteran whether 
there exists any additional evidence 
(including, especially, recent treatment 
records) that might bear upon:  the 
question of his entitlement to an 
increased evaluation for his service-
connected cervical spine disc disease; 
the question of his entitlement to an 
increased evaluation for his service-
connected left foot condition; the 
question of his entitlement to an 
increased evaluation for his service-
connected left elbow bursitis; and/or the 
question of his entitlement to an 
increased evaluation for his service-
connected hiatal hernia condition.  The 
RO should attempt to obtain any 
additional evidence specified by the 
veteran.

2.  Following completion of the above, 
the RO should arrange for examination of 
the veteran's cervical spine, left elbow 
and left foot disabilities.  Examination 
of the cervical spine should include both 
orthopedic and neurologic evaluations.  
The purpose of this examination will be 
to ascertain the current severity of each 
of these disabilities.  All appropriate 
tests and studies should be performed.  
The examiner should identify all signs 
and symptoms of the veteran's cervical 
spine, left elbow and left foot 
disabilities, and should make specific 
inquiry as to any resulting limitation of 
motion, indicating, in degrees, all range 
of motion accomplished by the veteran.  
In assessing the severity of the 
veteran's cervical spine condition, the 
examiner should make use of the specific 
terminology contained in VA's Schedule 
for Rating Disabilities at 38 C.F.R. Part 
4, Diagnostic Code 5293 (in this regard 
the examiner should, among other things, 
provide an assessment of whether there 
exist "persistent symptoms of 
intervertebral disc syndrome compatible 
with ... neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to [the] site of 
[any] diseased disc...").  With respect to 
the left foot disability, the examiner 
should indicate, among other things, 
whether the disability may be deemed to 
be inclusive of ankle symptomatology 
and/or of arthritis.  Additionally, the 
examiner should determine whether, and to 
what extent, each of these disabilities 
is characterized by, inter alia, weakened 
movement; excess fatigability; pain on 
movement; swelling; instability; 
interference with sitting, standing, and 
weight-bearing; or disturbance of 
locomotion.  The examiner should also 
comment upon any functional loss that is 
due to pain, as supported by adequate 
pathology and as evidenced by the visible 
behavior of the veteran.  The examiner's 
opinions, in all respects, should reflect 
a review of the entire evidentiary 
record.  Accordingly, the claims file and 
a copy of this remand should be made 
available to the examiner.  Additionally, 
the RO should provide the examiner with a 
copy of the applicable rating criteria as 
specified above.

3.  The RO should also arrange for a VA 
physician to examine the veteran for the 
purpose of evaluating the severity of the 
veteran's hiatal hernia condition.  All 
indicated tests and studies should be 
conducted, and the examiner should submit 
a thoroughly detailed report of all 
findings.  In assessing the severity of 
the veteran's hiatal hernia condition, 
the examiner should make use of all 
applicable terminology contained in VA's 
Schedule for Rating Disabilities at 
38 C.F.R. Part 4, Diagnostic Code 7346.  
The examiner's report should reflect 
consideration of the entire evidentiary 
record; therefore, the claims file and a 
copy of this remand should be made 
available to the examiner prior to the 
examination.  Additionally, the RO should 
provide the examiner with a copy of the 
applicable rating criteria as specified 
immediately above.

4.  The RO should review the record and 
should ensure that all of the above-
referenced actions have been completed.  
If the RO is satisfied that the record is 
complete and that the reports of any 
examinations performed pursuant to this 
remand are adequate, the veteran's claims 
(for an evaluation greater than 40 
percent for a cervical spine disability, 
for an evaluation greater than 20 percent 
for a left foot disability, for a 
compensable evaluation for left elbow 
bursitis, and for an evaluation greater 
than 10 percent for a hiatal hernia 
condition) should be readjudicated.  In 
readjudicating each claim, entitlement 
should be considered upon both schedular 
and extraschedular bases.  With regard to 
the claims for increased evaluations for 
a cervical spine condition, left foot 
condition, and left elbow bursitis, the 
schedular criteria to be considered 
should, if appropriate, include those 
found at 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The RO should take care to ensure 
that, in any supplemental statement of 
the case issued pursuant to its 
readjudication of the veteran's claims, 
the reasons and bases for its 
determinations (on both schedular and 
extraschedular grounds) are set forth in 
detail.  If all benefits requested 
(pursuant to any of the veteran's claims) 
are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.

5.  If the veteran fails to report for VA 
examination, the RO should allow him the 
opportunity, per 38 C.F.R. § 3.655, to 
provide good cause for his failure to 
report.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 
  The veteran continues to disagree with the left foot evaluation; he has, however, indicated being satisfied 
with the right foot evaluation.

